 1   Carl Warring
     Assistant Attorney General
 2   1116 West Riverside Avenue, Suite 100
     Spokane, WA 99201-1106
 3   (509) 456-3123

 4
                                                    Honorable Rosanna M. Peterson
 5
                       UNITED STATES DISTRICT COURT
 6                    EASTERN DISTRICT OF WASHINGTON

 7     R.W., individually and on behalf                NO. 4:18-05089-RMP
       of his marital community,
 8                                                     DEFENDANTS’ REPLY IN
                               Plaintiff,              SUPPORT OF MOTION FOR
 9                                                     SUMMARY JUDGMENT
       v.
10
       COLUMBIA BASIN COLLEGE,
11     a public institution of higher
       education, RALPH REAGAN, in
12     his official and individual
       capacities, LEE THORNTON, in
13     his official and individual
       capacities,
14
15                           Defendants.
16                               I.     INTRODUCTION
17          Plaintiff R.W. has consistently attempted to minimize his actions in an

18   effort to convince the Court that the College violated his rights. At various points

19   in his response to the Defendants’ motion for summary judgment, R.W.

20   dissembles that he was sanctioned for “seeking help from his medical provider”

21   (ECF No. 45 at 3), that the “conduct” R.W. was sanctioned for “were the thoughts

22   in R.W.’s head” (ECF No. 45 at 11), and that the Defendants “punished a disabled

      DEFENDANTS’ REPLY IN                         1            ATTORNEY GENERAL OF WASHINGTON
                                                                             Torts Division
      SUPPORT OF MOTION FOR                                          1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                 Spokane, WA 99201-1106
                                                                            (509) 456-3123
 1   student for his private conversation with his physician in seeking medical
 2   treatment.” (ECF No. 45 at 11). However, the unvarnished truth is the College

 3   sanctioned R.W. because it received a report from the Pasco Police Department

 4   that R.W. expressed he intended to kill three specific instructors by attacking

 5   them with saws and lighting their offices on fire.

 6         The College was not concerned with the mechanism by which it received

 7   the report, nor was the College concerned about R.W.’s claimed disabilities (in

 8   fact, the College was not even aware that R.W. suffered from depression at the

 9   time). The College’s only concern was the safety of its faculty and students, and

10   it took action solely based upon R.W.’s homicidal ideations. The law and

11   common sense mandate that the College was entitled to take action in response

12   to R.W.’s homicidal ideations.

13                                 II.    ARGUMENT
14   A.    The Complete Record Blatantly Contradicts R.W.’s Version of the
           Facts.
15
16         R.W.’s version of events laid out in his response blatantly contradicts the

17   factual record and the Court must reject his telling of events. Scott v. Harris, 550

18   U.S. 372, 380 (2007). A few examples are instructive of R.W.’s efforts to

19   minimize his involvement and make unsupported claims.

20         For instance, R.W. makes the obviously false assertion that “CBC has not

21   offered to allow R.W. to return to the nursing program at CBC.” ECF No. 46 at

22

      DEFENDANTS’ REPLY IN                         2            ATTORNEY GENERAL OF WASHINGTON
                                                                             Torts Division
      SUPPORT OF MOTION FOR                                          1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                 Spokane, WA 99201-1106
                                                                            (509) 456-3123
 1   15, ¶ 36. R.W. then cites to a letter sent from Ralph Reagan to R.W., wherein
 2   Reagan specifically mentions that he has the ability to re-enroll in classes. ECF

 3   No. 37-16 at 1. R.W. then concedes that the College has “only offered him the

 4   option to apply for re-enrollment.” ECF No. 46 at 15, ¶ 36. As Reagan explained

 5   in his deposition, R.W. had not signed up for any classes after the winter quarter,

 6   so he would need to “re-enroll” by signing up for classes in the nursing program

 7   and could do so without needing any further approval from the nursing program.

 8   ECF No. 35-4 at 112:9 – 113:9. R.W. remained a student at the College. ECF

 9   No. 35-4 at 112:16 – 19. In fact, Reagan specifically rebuffed the notion that

10   R.W. could only re-enroll in the college generally but not the nursing program

11   specifically. ECF No. 35-4 at 112:23 – 113:6. R.W. also acknowledged that he

12   never reached out to Reagan to discuss re-enrolling in classes. ECF No. 35-2 at

13   111:11 – 15. Ultimately, the evidence clearly shows that R.W.’s version of his

14   status with the College is not correct.

15         At multiple points within R.W.’s response, he asserts that Ralph Reagan

16   and CBC President Lee Thornton did not view R.W. as a threat to others. See

17   e.g., ECF No. 45 at 11; 18; 21. This is a mischaracterization of Reagan and

18   Thornton’s conclusions about R.W. First, Reagan unequivocally testified that

19   when he made the initial decision to trespass R.W. from campus, he found R.W.

20   to be a threat to others. ECF No. 35-4 at 186:2 – 6. Second, Thornton has already

21   submitted a declaration clarifying that when he testified that he did not consider

22

      DEFENDANTS’ REPLY IN                        3            ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
      SUPPORT OF MOTION FOR                                         1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1   R.W. to be a direct threat at specific points, he meant that he did not think acts of
 2   violence were directly imminent at that specific point in time. ECF No. 33 at ¶

 3   4. However, Thornton “did continue to consider R.W. to present a potential risk

 4   of harm if he were to return to the College’s nursing program,” which is why he

 5   “found the conditions imposed for him to return to the nursing program to be

 6   appropriate.” Id. at ¶ 5. When R.W. claims that Reagan and Thornton did not

 7   view R.W. as a threat, he is deliberately presenting only a sliver of the truth.

 8   Reagan and Thornton viewed R.W. as no longer being a threat if he complied

 9   with the reasonable conditions imposed upon him when he returned to the

10   College—the same college environment that he viewed as stressful and

11   contributing to his homicidal ideations. ECF No. 35-2 at 68:15 – 20; 69:25 –

12   70:4; 71:9 – 15.

13   B.    The Reasoning Applied in Tinker Applies for Threats of Violence
           Made in the College Setting.
14
15         Despite the Ninth Circuit’s repeated holdings that have applied the
16   standard described in Tinker v. Des Moines Independent Community School Dist.,

17   393 U.S. 503 (1969) to cases involving threats of school violence, R.W. argues

18   in his response that Tinker is inapplicable to his 42 U.S.C. § 1983 First

19   Amendment claim. ECF No. 45 at 12 – 16. He does not dispute that Tinker is

20   applicable to cases involving threats of school violence—nor could he, given the

21   Ninth Circuit’s holdings—rather, he argues that Tinker cannot be extended to the

22

      DEFENDANTS’ REPLY IN                          4            ATTORNEY GENERAL OF WASHINGTON
                                                                              Torts Division
      SUPPORT OF MOTION FOR                                           1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                  Spokane, WA 99201-1106
                                                                             (509) 456-3123
 1   college setting. However, the reasoning of the cases that he cites for this
 2   proposition has little relevance to cases involving threats of school violence.

 3          R.W. has overlooked the Ninth Circuit’s warning in Wynar v. Douglas

 4   County School Dist., 728 F.3d 1062, 1069 (9th Cir. 2013):

 5                 One of the difficulties with the student speech cases is
                   an effort to divine and impose a global standard for a
 6                 myriad of circumstances involving off-campus speech.
                   A student's profanity-laced parody of a principal is
 7                 hardly the same as a threat of a school shooting, and we
                   are reluctant to try and craft a one-size fits all approach.
 8
 9   Here, R.W. cites to First Amendment cases that have little relevance to his
10   speech.

11          R.W. first argues that Tinker should not be applied to colleges due to the

12   Ninth Circuit’s opinion in Brown v. Li, 308 F.3d 939 (9th Cir. 2002). This is a

13   misguided argument for two reasons: first, the Brown opinion does not cite Tinker

14   at any point in the opinion; second, the Brown court was explicitly discussing the

15   application of the First Amendment to curricular speech, while R.W.’s case

16   clearly does not involve speech related to the school curriculum. Moreover,

17   Judge Graber’s opinion actually extended the restrictions on curricular speech in

18   primary or secondary-school settings to the university level, while Judge

19   Ferguson’s concurrence did not address curricular speech at all because the

20   concurrence concluded that the speech was not protected by the First Amendment

21   in the first place. Id. at 951.

22

      DEFENDANTS’ REPLY IN                           5             ATTORNEY GENERAL OF WASHINGTON
                                                                                Torts Division
      SUPPORT OF MOTION FOR                                             1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                    Spokane, WA 99201-1106
                                                                               (509) 456-3123
 1         The second case that R.W. cites, Oyama v. University of Hawaii, 813 F.3d
 2   850 (9th Cir. 2015), cites Tinker, but that case similarly has little bearing on

 3   R.W.’s arguments. Oyama dealt with a “hybrid” of curricular speech and public

 4   employee speech. Id. at 860. The student was expressing views on consensual

 5   sexual relationships between adults and minors in the context of his coursework,

 6   which also doubled as certification for his teacher licensing.             Id. at 856.

 7   Ultimately, the Ninth Circuit did not extend the student speech doctrine to the

 8   university setting because it concluded that “the key rationales for restricting

 9   students' speech are to ensure that students are not exposed to material that may

10   be inappropriate for their level of maturity and [to] learn whatever lessons the

11   activity is designed to teach,” and that “[n]either of these rationales is relevant

12   here.” Id. at 863 (internal citation omitted). The court concluded by specifically

13   noting that it was not deciding whether the student speech doctrine as outlined in

14   Hazelwood School Dist. V. Kuhlmeier, 484 U.S. 260 (1988) can ever apply in the

15   context of student speech at the college and university level. Oyama, 813 F.3d

16   at 864, n. 10.

17         Neither Brown nor Oyama have any relevance to R.W.’s First Amendment

18   arguments.       First, the speech that R.W. claims is protected by the First

19   Amendment is vastly different than the curricular speech of Brown and Oyama.

20   Second, contrary to R.W.’s misrepresentations, the Ninth Circuit has never said

21   that Tinker cannot apply in the college and university context. Third, the Ninth

22

      DEFENDANTS’ REPLY IN                         6            ATTORNEY GENERAL OF WASHINGTON
                                                                             Torts Division
      SUPPORT OF MOTION FOR                                          1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                 Spokane, WA 99201-1106
                                                                            (509) 456-3123
 1   Circuit’s analysis in McNeil and Wynar are relevant here because the threat of
 2   school violence presents a wholly different scenario than a student saying or

 3   writing something that a college might find distasteful or unprofessional.

 4   Therefore, the analysis of Tinker, as applied in McNeil and Wynar, is the relevant

 5   analysis for the Court.

 6   C.    R.W.’s Threats Undoubtedly Caused a “Substantial Disruption.”
 7         R.W. fails to distinguish his case from the Ninth Circuit’s application of

 8   the Tinker analysis in McNeil v. Sherwood School District 88J, 918 F.3d 700 (9th

 9   Cir. 2019). Moreover, R.W. does not even address the Ninth Circuit’s application

10   of the Tinker analysis in Wynar v. Douglas County School Dist., 728 F.3d 1062

11   (9th Cir. 2013). Ultimately, the Ninth Circuit’s analysis in both McNeil and

12   Wynar lead to the inexorable conclusion that the College did not violate R.W.’s

13   First Amendment rights.

14         First, R.W. argues that “CBC did not purport to expel R.W. on the basis

15   that he presented a likelihood of disruption to campus,” yet in the very next

16   sentence, he acknowledges that the College sanctioned him for “creating a hostile

17   environment.” ECF No. 45 at 18. It is clear that R.W. is merely quibbling over

18   semantics. Moreover, R.W. acknowledges that one of his instructors, Valerie

19   Cooke, had a “complete meltdown” as a direct result of his conduct. ECF No. 38

20   at ¶ 18. The evidence does not support R.W.’s assertion about his conduct.

21
22

      DEFENDANTS’ REPLY IN                        7            ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
      SUPPORT OF MOTION FOR                                         1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1         Second, R.W.’s argument that his disclosure of homicidal ideations did not
 2   constitute conduct is incorrect. The McNeil case involved a student’s threatening

 3   writings in a journal that was “not intended to be communicated to anyone.”

 4   McNeil, 918 F.3d at 706 – 710. R.W.’s intent is largely irrelevant—the fact

 5   remains that the College received reports of his homicidal threats.

 6         Third, R.W.’s contention that the College’s decision makers came to the

 7   conclusion that he did not pose a threat is addressed above, and that assertion

 8   wholly misstates the evidence presented in this case. See supra at pp. 3:15 – 4:12.

 9         Ultimately, R.W. does not address the three-factor test of McNeil that he

10   cites in his response. ECF No. 45 at 17. The Ninth Circuit’s analysis in McNeil

11   and Wynar is dispositive here, and R.W. cannot establish a violation of his First

12   Amendment rights.

13   D.    The Defendants are Entitled to Qualified Immunity.
14         Both Defendants Reagan and Thornton are entitled to qualified immunity.

15   R.W. offers a string citation to nine cases for the proposition that “appl[ying] a

16   Student Code of Conduct to speech by attempting to characterize the speech as

17   abusive” is unconstitutional and, therefore “Defendants are on clear notice that

18   their conduct was illegal.” ECF No. 45 at 20 – 21. However, none of these cases

19   have any bearing on this case. All nine cases involved facial challenges to the

20   language of the relevant student conduct code—which R.W. is not challenging

21   here—and all nine cases did not involve threats of violence.

22

      DEFENDANTS’ REPLY IN                        8            ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
      SUPPORT OF MOTION FOR                                         1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1         R.W. repeats the misstatement of the evidence that the College did not
 2   view R.W. as a threat after he threatened to attack and kill three of his instructors

 3   with a saw and then set their offices on fire. ECF No. 45 at 21. Again, the

 4   evidence does not support this claim. See supra at pp. 3:15 – 4:12.

 5   E.    R.W. Cannot Establish Discrimination under the ADA, Rehabilitation
           Act, or WLAD.
 6
 7         The College has thoroughly addressed why R.W.’s disparate treatment

 8   claims under the Americans with Disabilities Act, the Rehabilitation Act, and the

 9   Washington Law Against Discrimination must fail (ECF No. 31 at 20 – 27; ECF

10   No. 43 at 12 – 16), and those same reasons apply here and are incorporated by

11   reference herein. However, two misstatements by R.W. in his response must be

12   corrected here.

13         First, R.W. claims that the College did not find him to be a threat, and

14   again, this statement grossly mischaracterizes the evidence. See supra at pp. 3:15

15   – 4:12. Second, R.W. claims “there is no serious dispute that the Defendants

16   have treated R.W. differently based on his disability.” ECF No. 45 at 24. That

17   is wrong. The College took action in response to R.W.’s conduct—specifically,

18   his homicidal ideations. See Macy v. Hopkins Cnty. Sch. Bd. of Educ., 484 F.3d

19   357, 366–71 (6th Cir.2007), abrogated on other grounds, Lewis v. Humboldt

20   Acquisition Corp., Inc., 681 F.3d 312 (6th Cir.2012) (“this court has repeatedly

21   stated that an employer may legitimately fire an employee for conduct, even

22

      DEFENDANTS’ REPLY IN                          9            ATTORNEY GENERAL OF WASHINGTON
                                                                              Torts Division
      SUPPORT OF MOTION FOR                                           1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                  Spokane, WA 99201-1106
                                                                             (509) 456-3123
 1   conduct that occurs as a result of a disability, if that conduct disqualifies the
 2   employee from his or her job.”). The Court can focus its analysis of this claim

 3   by asking a simple question: what disability is R.W. claiming as the basis of

 4   discrimination? R.W.’s homicidal ideations are not a disability. If R.W. is

 5   claiming that his depression is the disability, then he has not presented any

 6   evidence that shows his homicidal ideations are a symptom of his depression.

 7   Moreover, he does not attribute his homicidal ideations to his depression. 1 Even

 8   if his homicidal ideations could be attributed to his depression, the College is

 9   entitled to take action against his disqualifying behavior of conveying threats to

10   attack and kill his instructors. Not only does the law dictate this result, but

11   common sense does, as well. It is untenable to allow a person to threaten violence

12   or even commit acts of violence because they claim that the threats or acts of

13   violence are a protected disability.

14                                  III.    CONCLUSION
15         For the foregoing reasons, the Court should grant Defendants’ motion for

16   summary judgment.

17         DATED this 8th day of July, 2019.

18
19         1
               In response to a question asking what his origin of his homicidal ideations

20   were, R.W. testified that his nurse practitioner, his primary physician, and “a

21   whole host of people” “all came to the conclusion together that it was a

22   combination of stress and lack of sleep.” ECF No. 35-2 at 69:23 – 70:4.

      DEFENDANTS’ REPLY IN                          10           ATTORNEY GENERAL OF WASHINGTON
                                                                              Torts Division
      SUPPORT OF MOTION FOR                                           1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                  Spokane, WA 99201-1106
                                                                             (509) 456-3123
 1
                             ROBERT W. FERGUSON
 2                           Attorney General

 3                             s/Carl P. Warring
                             CARL P. WARRING
 4                           WSBA No. 27164
                             Assistant Attorney General
 5                           Attorney for Defendants
                             1116 W Riverside, Suite 100
 6                           Spokane, WA 99201
                             (509) 456-3123
 7                           carlw@atg.wa.gov

 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22

     DEFENDANTS’ REPLY IN          11          ATTORNEY GENERAL OF WASHINGTON
                                                            Torts Division
     SUPPORT OF MOTION FOR                          1116 West Riverside, Suite 100

     SUMMARY JUDGMENT                                 Spokane, WA 99201-1106
                                                           (509) 456-3123
 1                               PROOF OF SERVICE
 2
           I certify that I electronically filed the above document with the Clerk of the
 3
     Court using the CM/ECF system which will send notification of such filing to the
 4
     following:
 5
 6         Eric Eisinger              eeisinger@walkerheye.com

 7         Bret Uhrich                buhrich@walkerheye.com

 8         I declare under penalty of perjury under the laws of the United States of

 9   America that the foregoing is true and correct.

10         DATED this 8th day of July, 2019, at Spokane, Washington.
11                                         ROBERT W. FERGUSON
                                           Attorney General
12
13                                           s/Carl P. Warring
                                           CARL P. WARRING
14                                         WSBA No. 27164
                                           Assistant Attorney General
15                                         Attorney for Defendants
                                           1116 W Riverside, Suite 100
16                                         Spokane, WA 99201
                                           (509) 456-3123
17                                         carlw@atg.wa.gov
18
19

20
21
22

      DEFENDANTS’ REPLY IN                        12            ATTORNEY GENERAL OF WASHINGTON
                                                                             Torts Division
      SUPPORT OF MOTION FOR                                          1116 West Riverside, Suite 100

      SUMMARY JUDGMENT                                                 Spokane, WA 99201-1106
                                                                            (509) 456-3123
